~A~0~24~5_B~(R_ev_._02_ro_s1_20_19~)-Ju~dg~m-en_ti_n_ac_r_im_in_al_Pe_tty"===Ca_se~(M~od_ifi_ed~)~~~~~~~~~~~~~~~~~~-"P~ag~e~lo~f~l
                                                                                                                                         0D
                              UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA

                  United States of America                                 JUDGMENT IN A CRIMINAL CASE
                               v.                                          (For Offenses Committed On or After November I, 1987)


                    Joaquin Jardon,Alejo                                   Case Number: 3:19-mj-22009

                                                                          Me hanA                         g._,. _ __
                                                                          Defendant's Attar ey


REGISTRATION NO. 75109298
THE DEFENDANT:                                                                           MAY 2 1 2019
 1:8:1 pleaded guilty to count(s) -~~~~-----------~~~~~-'-'"""-~'-'-'~4--+-
                                   1 of Complaint                                CLEFlr 1.i~ n:cc-;··:-·c "'''""'·c
 D was found guilty to count(s)                                                             geulHL";
                                                                                          c1.:,, .:~ i :~:' c'.':·'·,J::':\U:\
       after a plea of not guilty.                                            ~--·---- ................... _ · · ...

       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section              Nature of Offense                                                               Count Num:ber(s) ·
8:1325                       ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s)
                                                                   -------------------
 0 Count(s)                                                                 dismissed on the motion of the United States.
                ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                          'TIME SERVED                                D _ _ _ _ _ _ _ _ _ _ days

 1:8:1 Assessment: $I 0 WAIVED 1:8:1 Fine: WAIVED
 1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                              charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                        Tuesday, May 21, 2019
                                                                        Date of Imposition of Sentence



                                                                        IIJ{:J.Lg~OCK
                                                                        UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                    3: l 9-mj-22009
